 In the Matter of SOLVAY PROCESS DIVISION OF ALLIED CHEMICAL &DYE CORPORATION, EMPLOYERandDAYTON BROW, PETITIONERand'UNITED GAS, COKE & CHEMICAL WORKERS OF AMERICA, CIO, ONBEHALF OF ITS LOCAL 160, UNIONCase No. 7-RD-5.-Decided July 19,1948Butzel, Eaman, Long, Gust and Bills,byMr. Gordon Scupholm,ofDetroit, Mich., for the Employer.Mr. George C. Bowles,of Detroit, Mich., for the Petitioner.Mr. Walter Nelson,of Detroit, Mich., for the Union.DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at Detroit, Michigan, on March 23, 1948, before Harry N.'Casselman, hearing officer.Before the hearing, the Union moved todismiss the petition, alleging that the individual who filed it was infact acting for District 50 of United Mine Workers of America, hereincalled the Mine Workers, a labor organization which has not compliedwith the filing requirements of Section 9 (f), (g), and (h) of the Act.The Petitioner moved to dismiss the Union's motion. Both motionswere referred by the Regional Director to the hearing officer, who inturn referred them to the Board.For the reasons hereinafter stated,both motions are hereby denied.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelatiQiasBoardmakesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer is engaged in commerce within the meaning of theAct.'1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case toa three-man panel consisting of the undersigned Board Members[Chairman Herzog andMembers Murdock and Gray].78 N. L. R. B., No. 50.408 ALLIED CHEMICAL AND DYE CORPORATIONU. THE PARTIES INVOLVED409The Petitioner is an individual representing employees of the Em-ployer, who asserts that the Union's Local 160 is no longer the repre-sentative of the Employer's employees as defined by Section 9 (a) ofthe Act, as amended.The Union, a labor organization affiliated with the Congress of In-dustrial Organizations, appeared on behalf of its Local 160,2 whichwas certified by the Board's Regional Director on February 7, 1944, asthe exclusive bargaining representative of employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONPetitioner seeks decertification of Local 160 pursuant to Section 9 (c)of the Act.On February 7,1944, following a consent election,8 the Union's Local160 was certified as the bargaining representative of all hourly paidproduction and maintenance employees at the Employer's Detroitplant.Thereafter, the Employer and Local 160 entered intosucces-sive collective bargaining contracts, the last of which was toremain ineffect until March 11, 1948, and from year to year thereafter, in theabsenceof notice to terminate, given 60 days before any anniversarydate of the contract.None of the parties has asserted the contract asa bar to this proceeding, nor could they, for the Union stayed the opera-tion of the automatic renewalclauseby requesting the major modifica-tions in the contract on January 8, 1948.The petition herein was filed6 days later.As noted above, the Union moved to dismiss the decertification peti-tion, asserting that the Petitioner was in fact acting on behalf ofDistrict 50 of the Mine Workers, which has not complied with the filingrequirements of the Act.The Petitioner denies this, but asserts thateven if it were true, under Section 9 (c) (1) of the Act, the Boardwould nevertheless be required to direct an election herein.The Peti-tioner further objects to the Union's motion, on the ground that Local160; the certified bargainingagentfor whom the Unionappeared, hasnot complied with Section 9 (f) of the Act.Withoutpassing onthe merits of the Petitioner's contentions, we-deny the Union's motion.The individual Petitioner's installation as aprovisional officer in a newly chartered local of the, Mine, Workers 152By a letter dated January 5, 1948, and delivered the following day; the Union notifiedthe officers and'mdmbers of the executive board, of, its Local 160 that they were removedfrom office, and that the affairs of the local were being placed in the hands of an Admin-istratorThe Union s Administrator was still in charge of the local's affairs at the timeof the hearing3 Case No. 7-R-1500. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays after the filing of the petition is not, in our opinion,a sufficientbasisfor. finding that the Petitioner was actingas anagent of the MineWorkers at the time that he filed his petition .4We find that a question affecting commerceexistsconcerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT"We find, substantially in accord with the agreement of the parties,that all production and maintenance employees of the Detroit plantof the Solvay Process Division of Allied Chemical & Dye Corpora-tion, excluding plant protection men and guards, professional em-ployees, confidential "employees, office employees, restaurant employees,laboratory employees, foremen, and all other supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION SAs a part of the investigation to ascertain representatives for thepurpose of collective bargaining with Solvay Process Division ofAllied Chemical & Dye Corporation, Detroit, Michigan, an electionby secret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventh Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation, or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desire tobe represented by Local 160, United Gas, Coke & Chemical Workersof America, CIO, for the purposes of collective bargaining.Cf.Matter of Campbell Soup Company,76 N. L. R. B. 950.As Local 160 is not in compliance with Section 9 (f) and (h) of the amended Act,the Board will certify only the arithmetical results of the election if Local 180wins,unlessit has by then complied.Matter of Harris Foundry and Machine Co.,76 N. L. R. B. 118.